                                                    Charlotte
                                                   Dec 14 2020




Case 3:13-cr-00263-RJC-DCK Document 501 Filed 12/14/20 Page 1 of 7
Case 3:13-cr-00263-RJC-DCK Document 501 Filed 12/14/20 Page 2 of 7
Case 3:13-cr-00263-RJC-DCK Document 501 Filed 12/14/20 Page 3 of 7
Case 3:13-cr-00263-RJC-DCK Document 501 Filed 12/14/20 Page 4 of 7
Case 3:13-cr-00263-RJC-DCK Document 501 Filed 12/14/20 Page 5 of 7
Case 3:13-cr-00263-RJC-DCK Document 501 Filed 12/14/20 Page 6 of 7
Case 3:13-cr-00263-RJC-DCK Document 501 Filed 12/14/20 Page 7 of 7
